Citation Nr: 1608539	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for unexplained weight loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 20 years, including periods of verified service from May 1965 to May 1969 and from March 1988 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for the claimed disability.  

The Veteran also initiated appeals on the issues of an increased rating for coronary artery disease, an increased rating for right elbow nerve damage, and entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).  A Statement of the Case was issued in November 2013; however, the Veteran did not perfect an appeal of these issues by filing a substantive appeal (VA Form 9).  Rather, a January 2014 VA Form 9 expressly limited the appeal to the issue of service connection for unexplained weight loss.  There is no indication the Veteran or his representative were confused by the VA Form 9 and there is no subsequent correspondence from VA that misled the Veteran as to what issues were still on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claims for increased ratings for coronary artery disease and right elbow nerve damage are not before the Board.  With regard to the claim for a TDIU, the RO granted entitlement to a TDIU in a November 2013 rating decision.  As such, the claim is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In a January 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in January 2016, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran contends that he lost 30 pounds within six weeks during active service, and that he has had trouble with his weight since then.  He also asserts that he was initially told the weight loss could have been pancreatic cancer, but that doctors could not conclude what caused the weight loss.  The Veteran states that he experiences a lot of stress and worry about an undiagnosed medical condition that caused the weight loss.  See the July 2010 statement; January 2014 VA Form 9.  The Board finds these statements meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

The Board also notes that a December 2013 Statement of the Case indicates that treatment records from the Birmingham VA Medical Center (VAMC) for the period from September 2010 to December 2013 were reviewed.  These records, however, do not appear to have been associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of treatment of the Veteran dated from September 2010 to present, including records from the Birmingham VAMC.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Schedule the Veteran for a VA examination to determine the existence and etiology of any current disability related to unexplained weight loss.  The examiner should review the claims file, and should note that review in the report. 

For each identified disability, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service, including a February 1987 service treatment record indicating that the Veteran was seen for unexplained weight loss and rule-out pancreatic mass.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




